Citation Nr: 0948375	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a fatigue disorder; 
characterized as chronic fatigue syndrome and weakness, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a neuromuscular 
disorder; including bilateral peripheral neuropathy; pain of 
the muscles of the arms and legs; and muscle breakdown and 
atrophy, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic pain, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for a neuropsychiatric 
disorder; including posttraumatic stress disorder (PTSD), 
dementia, memory loss, a speech disorder, and heat 
intolerance, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for sleep disturbances; 
characterized as insomnia, "night sweats," and restless leg 
syndrome sub-characterized as "legs jumping," to include as 
due to undiagnosed illness.

6.  Entitlement to service connection for gastrointestinal 
disorders; characterized as incontinence of bowel and nausea, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for autonomic 
dysfunction of the brain with an irregular heart beat, to 
include as due to an undiagnosed illness.


REPRESENTATIVE

Appellant Represented by: Georgia Department of Veteran 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, DW (a friend), and JM, M.D.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 until 
April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The matters were previously before the Board in November 2006 
and remanded for further development.  At that time, the 
Board recharacterized the issues for consideration to more 
accurately reflect the provisions of law under which the 
appeals must be considered.  See 38 C.F.R. § 3.317(b)(1) 
through (13); see 38 C.F.R. § 19.35 (Providing that the RO's 
certification of an appeal is for administrative purposes and 
does not serve to either confer or deprive the Board of 
jurisdiction of an issue).  The recharacterized issues appear 
on the cover page of the instant decision.  The claim for a 
neuropsychiatric disorder has once again been recharacterized 
for the reasons discussed in further detail below. 

The Board denied the claims of entitlement to service 
connection for hypopituitarism, Somatemedic C deficiency and 
human growth hormone deficiency, degenerative disc disease of 
the cervical spine, and degenerative disc disease of the 
lumbar spine, to include as due to an undiagnosed illness.  
These matters are no longer in appellate status. 

In November 2006, the Board noted that the appeal initially 
included claims for service connection for a positive 
tuberculosis test (positive purified protein), a skin rash, 
dizziness, hypotension, hypertension, bradycardia, duodenal 
ulcer, hiatal hernia, chronic infection of the urine, and 
headaches.  The Board further noted that during an August 
2001 RO hearing, the Veteran withdrew her claim for 
hypertension, and found that in the February 2004 substantive 
appeal (VA Form 9 ), the Veteran limited her appeal to 
exclude the claims mentioned. 

The Board also noted in November 2006 that the Veteran raised 
claims for entitlement to service connection for primary 
pulmonary hypertension, respiratory difficulty, blurred 
vision and Parkinsonism, to include as due to an undiagnosed 
illness.  These matters were REFERRED to the RO for 
appropriate action.  It does not appear that any development 
and/or adjudicative action were undertaken.  Thus, the claims 
are once again REFERRED to the RO.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.



REMAND

While the case was in Remand status, the original claims 
folder was misplaced.  Electronic mail (e-mail) messages show 
that AMC, the Atlanta RO and the Records Management Center 
were unable to locate the claims folder.  Presumably, the 
missing original claims folder also included the Veteran's 
service personnel and treatment records.  

The law provides that if the evidence shows that relevant 
records are unavailable, and that they may have been 
destroyed while in the possession of the Government, the duty 
to assist is  heightened. In these circumstances, VA is 
obligated to advise the claimant of alternative forms of 
evidence that can be developed to substantiate the claim, 
including but not limited to "buddy certificates" and 
letters. Dixon v. Derwinski, 3 Vet. App.  261, 263-264 
(1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) 
(Remanding claim to the Board to address VA's duty to 
"exercise greater diligence in assisting the appellant with 
the development of evidence in support of his claim where 
medical records were lost while in VA custody." 

However, the presumed loss or destruction of Government 
records does not create an "adverse presumption" against 
the Government. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 215, 218 
(2005); affirmed 455 F.3d 1346 (2006).	

It has also been held that where service records are missing 
or destroyed, VA must provide a thorough, "explanation to the 
veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified." 
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The law also 
provides that where the service medical records are 
incomplete or presumed destroyed, VA not only has a 
heightened obligation to explain its findings and 
conclusions, but that it also has a heightened duty to 
consider the benefit-of-the-doubt rule. Dixon at 263- 264.
 


Given these directives, a comprehensive search for the 
Veteran's claims folder must be undertaken in the following 
locations, which are identified in the record presently 
assembled as having at one time had possession of the 
Veteran's file:  the Atlanta RO; the Nashville RO (as the 
Veteran may have relocated to Tennessee); the Augusta VA 
Medical Center (VAMC); and the Nashville VAMC.  If these 
locations and facilities confirm that the claims folder or 
other appropriate records are not in their possession, they 
must nonetheless provide any computerized copies of any 
relevant records (i.e., those that indicate medical treatment 
and examinations, and any copies of any submissions made by 
the Veteran or representative) in their possession that 
pertain to this Veteran

Contemporaneously with this effort, the Veteran must will be 
so informed and asked to provide duplicate copies of medical 
evidence previously submitted in order to properly rebuild 
the claims folder, as well as any and all alternative 
evidence.  

The Veteran's assertions are construed as arguing she 
incurred (1) a fatigue disorder, characterized as chronic 
fatigue syndrome and weakness; (2) a neuromuscular disorder, 
including the bilateral peripheral neuropathy, pain of the 
muscles of the arms and legs, and muscle breakdown and 
atrophy; (3) chronic pain; (4) a neuropsychiatric disorder, 
characterized as including dementia, memory loss, a speech 
disorder and heat intolerance; (5) sleep disturbances, 
characterized as insomnia, "night sweats," and restless leg 
syndrome sub-characterized as "legs jumping;" (6) 
gastrointestinal disorders, characterized as incontinence of 
bowel and nausea, and; (7) autonomic dysfunction of the brain 
with an irregular heart beat - all due to an undiagnosed 
illness, within the meaning of 38 C.F.R. § 3.317.

The Board found that development and adjudication of the 
claims had been primarily based upon the question of whether 
the disorders fell within the presumptive provisions of 38 
C.F.R. § 3.317; however, the Board noted the Veteran had 
submitted evidence supporting development and adjudication of 
the claims under a direct service connection theory of 
entitlement.  Since VA is to ascertain whether there was any 
basis (e.g., direct, presumptive or secondary) to indicate 
that the claimed disorders were incurred by any incident of 
military service, the matters were remanded in order to 
obtain a VA medical nexus opinion.   38 U.S.C.A. § 5103A; 
Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); see 
also Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) (Both 
holding that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).

While the VA was afforded a VA examination in April 2007, 
apparently she did not appear for VA examinations scheduled 
in May 2009 and August 2009.  A printout of appointments 
shows that the May 2009 VA examination was cancelled by the 
patient because it was raining and the August 2009 VA 
examinations were cancelled because the Veteran wanted to 
"cancel the claim[s]."  In August 2009, the RO attempted to 
seek clarification of whether the Veteran wanted to withdraw 
her claims.  The Veteran did not respond.  Thereafter, the RO 
affirmed the denials in a September 2009 supplemental 
statement of the case (SSOC), citing as one basis, the 
Veteran's failure to appear for the VA examinations.  

The record is unclear as to whether the Veteran desires a 
withdrawal of her claims;  her current residence; and whether 
she received notice of the scheduled VA examinations in May 
2009 and August 2009 as the notices and the address to which 
they were sent are not of record.  A review of the available 
records reveals that communication and/or notices to the 
Veteran were sent to three different addresses of record, 
i.e. Martinez, Georgia; Lincolnton, Georgia; and Chattanooga, 
Tennessee.  

The AMC must therefore attempt to locate the Veteran, to 
include seeking the most current address of record from her 
authorized representative, Georgia Department of Veteran 
Affairs.  Once the Veteran is located, the AMC must confirm 
whether the Veteran wishes to continue her appeals.  If the 
Veteran wishes to continue her appeals, the AMC must schedule 
the Veteran for the appropriate VA examinations in order to 
determine the etiology of the claimed disorders.  The 
examiner is directed to review the 2006 Board Remand, as well 
as answering the specific questions set forth in the numbered 
paragraphs below. 

As a final matter, the Board notes that during the April 2007 
VA examination, the Veteran was diagnosed with PTSD secondary 
to her experiences in combat during the Gulf War.  The issue 
before the Board was previously characterized as service 
connection for a neuropsychiatric disorder.  However, the 
Board is obligated to construe a claim for an acquired 
psychiatric disorder liberally, and thus, a claim for PTSD 
would be considered part of the pending appeal.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

It does not appear that the Veteran's claim was previously 
developed to include benefits for PTSD.  Thus, the available 
records do not contain any information regarding asserted 
stressors (subject to SCUD missile attacks without warning) 
or attempt at stressor verification.  Upon Remand, the 
Veteran should be asked to itemize and provide specific 
information regarding stressor event(s) that she alleges 
occurred in service.  Once sufficient information is 
provided, the RO/AMC should contact the United States Army 
and Joint Services Records Research Center (JSRRC) to assist 
in verifying the reported in-service stressors.  If a 
stressor is verified, the Veteran should be sent for a new 
examination to determine whether she has met the criteria for 
a diagnosis of PTSD due to a verified in-service stressor.

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, this case must again be remanded.  The RO/AMC is 
directed to the specific development instructions delineated 
in the numbered paragraphs below.  


1.  The RO/AMC will ascertain the 
Veteran's correct address of record 
through all appropriate means, including 
through the Veteran's service 
representative; and/or VA computerized 
records and request that she confirm her 
location for the efforts that are 
described below.  

2.  The RO/AMC must search for the 
Veteran's missing claims folder in the 
following locations: the Atlanta RO; the 
Nashville RO (as the Veteran may have 
relocated to Tennessee); the Augusta 
VAMC; and the Nashville VAMC, as well as 
any other VA or other governmental 
facility that may be appropriate.  All 
responses to the requests for the missing 
claims folder must be clearly delineated 
in the claims folder.   

If after a comprehensive search for 
the missing claims folder, it is 
still not able to be located, (a) 
the Veteran must be so informed; (b) 
asked to provide duplicate copies of 
medical evidence previously 
submitted in order to properly 
rebuild the claims folder, and; (c) 
advised as to any alternative 
sources of evidence which could be 
used to substantiate the claims at 
issue, including but not limited to 
new evidence as well as copies of 
any documentary evidence previously 
submitted - including but not 
limited to statements from treating 
physicians; statements from 
laypersons who have knowledge of the 
facts and circumstances of your 
service and post-service experiences 
which are relevant to the claims at 
issue; letters from service 
colleagues ("buddy statements"); 
physician's reports, prescriptions, 
employment records, accident 
reports, any other lay or medical 
evidence which are relevant to the 
claims at issue. 
  
3. The RO/AMC must ascertain the current 
address of the Veteran, to include 
contacting her authorized representative, 
Georgia Department of Veterans Affairs.

4.  The RO/AMC must ascertain whether the 
Veteran desires to continue her appeal 
and if so as to which specific disorders.  
If yes, the RO/AMC should undertake the 
development ordered below.

5.  The RO/AMC should attempt to obtain 
copies of all outstanding pertinent VA 
outpatient treatment records of the 
Veteran from the Nashville and Augusta 
VAMCs. All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.

6. The RO/AMC will afford the Veteran any 
appropriate physical/medical examinations 
to be conducted by appropriately 
qualified physicians to ascertain if any 
of the claimed disorders were incurred as 
a result of active military service.  If 
deemed necessary by the RO/AMC, such 
examinations should include a "Persian 
Gulf War" protocol examination, and any 
specific examinations and clinical 
testing by neurologists, 
neuropsychologists, orthopedists or other 
medical specialties.  The Veteran's 
claims folder is to be provided to the 
examiners for review in conjunction with 
the examination, and the examiners must 
acknowledge such review in any report 
generated as a result of this remand.

The examiners should provide an opinion 
as to whether the symptoms are caused by 
a known diagnosed condition or whether 
the symptoms are unattributable to any 
known diagnosis.  

7.  With regard to the Veteran's claim of 
service connection for a neuropsychiatric 
disorder, the RO/AMC will readjudicate 
the claim including, but not limited to 
the question of whether the Veteran has 
PTSD as a result of active military 
service.  Only as to the component of the 
claim as to service connection for PTSD:  

a.  The Veteran should be provided 
an opportunity to itemize and 
provide specific information 
regarding the stressor event(s) she 
alleges occurred in service, to 
include being subjected to SCUD 
missile attacks without warning and 
forced to sleep in full gear because 
of the uncertainty of chemical 
weapons attacks.  She should be 
asked to identify specific dates 
(within a 60 day period), locations 
and any additional unit numbers to 
which she may have been assigned.  

b.  With any additional information 
provided by the Veteran, and with 
the evidence already of record, the 
RO/AMC must prepare a summary of the 
Veteran's alleged service stressors.   
This summary must be prepared 
regardless whether the Veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the Veteran's DD 214 and 
other service personnel records 
should be sent to the JSRRC.

c.  If, and only if, a claimed 
stressor event is found to be 
reasonably corroborated by credible 
supporting evidence, the Veteran 
should undergo a new VA psychiatric 
examination to clarify whether she 
has a neuropsychiatric disorder 
and/or PTSD related to any incident 
of military service, to include 
documented stressors during service.  
The AMC/RO must specify for the 
psychiatrist the stressor or 
stressors which it has determined 
that the Veteran was exposed to in 
service and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
Veteran has PTSD.

d.  Regardless of the results of the 
efforts in sub-paragraphs a. through 
c., above, all indicated tests and 
studies should be performed, and all 
clinical findings should be reported 
in detail.  It is essential that the 
claims file be provided to the 
psychiatrist for review in 
conjunction with the examination, 
together with a copy of this remand.  
The examination report is to reflect 
whether such a review of the claims 
file was made.

e.  A diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
psychiatrist should identify the 
independently verifiable in- service 
stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  Adequate reasons and bases 
for any opinion rendered must be 
provided.

8.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

9.  When the development requested has 
been completed, the claims for service 
connection for:
(1) a fatigue disorder, characterized as 
chronic fatigue syndrome and weakness; 
(2) a neuromuscular disorder, including 
bilateral peripheral neuropathy, pain of 
the muscles of the arms and legs, and 
muscle breakdown and atrophy; 	(3) chronic 
pain; (4) a neuropsychiatric disorder, 
including PTSD, dementia, memory loss, a 
speech disorder and heat intolerance; (5) 
sleep disturbances, characterized as 
insomnia, "night sweats," and restless 
leg syndrome subcharacterized as "legs 
jumping;" (6) gastrointestinal disorders, 
characterized as incontinence of bowel 
and nausea, and; (7) autonomic 
dysfunction of the brain with an 
irregular heart beat 
should again be reviewed by the RO/AMC on 
the basis of the additional evidence, on 
both direct and presumptive service 
connection theories of entitlement. If 
the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




